UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53


              United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                    October 3, 2005

                                        Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 04-1431

UNITED STATES OF AMERICA,                      Appeal from the United States District
    Plaintiff-Appellee,                        Court for the Southern District of
                                               Illinois.
      v.
                                               No. 03 CR 40024
JOHN PENROD,
    Defendant-Appellant.                       J. Phil Gilbert,
                                               Judge


                                      ORDER

       John Penrod challenged his 384-month total sentence for dealing crack based
on the Supreme Court’s decision in United States v. Booker, 125 S.Ct. 738 (2005),
contending that the district court committed plain error by applying the sentencing
guidelines in a mandatory fashion. We issued a limited remand pursuant to United
States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005), to allow the district judge an
opportunity to consider whether he would impose the same sentence with the
knowledge that the guidelines are not mandatory.

      The district court responded that if given the opportunity it would “reimpose
the same sentence.” Penrod’s sentence is within a properly calculated range under
No. 04-1431                                                                    Page 2

the guidelines, and is therefore presumptively reasonable. See United States v.
Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Penrod argues however, that his
sentence is nonetheless too long because with advancing age (he is 39) and drug
treatment his likelihood of recidivism will decrease. He also contends that 384
months is unreasonable relative to the sentences given to his coconspirators and
relative to defendants who distribute powder cocaine rather than crack. But the
district court was aware of but unmoved by these contentions because of Penrod’s
“horrendous” criminal history and “lack of remorse.” We find that the district court
adequately considered the relevant factors under 18 U.S.C. § 3553(a), particularly
the nature and circumstances of the offense and the history and characteristics of the
defendant. Accordingly, the sentence is not unreasonable, and the judgment is
therefore AFFIRMED.